Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.
The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633). The analysis follows several steps. Step 1 determines whether the claim belongs to a valid statutory class. Step 2A prong 1 identifies whether an abstract idea is claimed. Step 2A prong 2 determines whether any abstract idea is integrated into a practical application. If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101. Last, step 2B determines whether the claims contain something significantly more than the abstract idea. In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

Under the Step 1 of the eligibility analysis, we determine whether the claims are to a
statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C.
101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

     “1. A method for calculating processing parameters for residual stress control by parameter inversion, comprising:
(a) acquiring a residual stress distribution curve of a processed surface layer of a workpiece by a sensor, extracting a characteristic index Drs reflecting a residual stress distribution characteristic from the residual stress distribution curve and simultaneously acquiring a plurality of processing parameters Ai (i=1,2,3...n ) correlated to the characteristic index, where i is a serial number of the processing parameter and ” is the total number of the processing parameters;
(b) presetting initial values (a10, a20,…, ai0,…an0) of the plurality of the processing parameters Ai by a preprocessor, obtaining an initial value H (a10, a20,…, ai0,…an0) of the characteristic index Drs according to the initial values of the plurality of the processing parameters, and respectively fitting single-variable curves of each of the characteristic index over the respective processing parameters Ai by the preprocessor to obtain respective fitted functions Drs(Ai);
(c) setting expected values of the characteristic index Drs according to actual needs and assigning characteristic index increments DrsAi corresponds to each of the processing parameters Ai, by an assignment allocation unit;
(d) transmitting the initial value H (a10, a20,…, ai0,…an0 ) of the characteristic index, the fitted function Drs(Ai) of the characteristic index, the characteristic index Drs, and each of the characteristic index increments DrsAi to a microprocessor through a input interface, the microprocessor obtaining respective characteristic index Drs corresponding to each of the processing parameters Ai, according to relation formulas (i), (ii) and (iii),
    combining the characteristic index Drs with the fitted function Drs(4,) to obtain the plurality of the processing parameters 4,, and outputting the plurality of the processing parameters 4, wherein the relation formulas (i), (ii) and (iii) are

DrsAi = Drs(Ai)— H (a10, a20,…, ai0,…an0 )  (i) 

    PNG
    media_image1.png
    50
    134
    media_image1.png
    Greyscale
(ii)
Drs =  ADrs - H (a10, a20,…, ai0,…an0 )  (iii);

(e) storing the plurality of the processing parameters Ai output from the microprocessor to memory;
(f) outputting the plurality of the processing parameters A, in the memory to a control unit of a machine tool to control the machine tool to process the workpiece, so the processed surface layer of the workpiece has a needed residual stress.”

The highlighted steps of indicated as Abstract idea is considered to be equivalent of a mathematical calculations or directed to mental process concepts performed in the human mind (including observation, evaluation and opinion).
 Also the steps of (b) presetting initial values (a10, a20,…, ai0,…an0) of the plurality of the processing parameters… and (c) setting expected values and d) transmitting steps just an organizing data and transmitting data, which is part of abstract idea.

All claim 1 comprises an abstract idea, except the step of “acquiring a residual stress… of a workpiece by a sensor”, which are insignificant extra solution activity of gathering/obtaining data. 

The “outputting steps” just data obtaining and output data, which is insignificant extra solution activity outputting data.
As, well the Claims comprises other additional steps as the “storing the plurality of the processing parameter” which is not significantly more since it is claimed at a high level of generality.  Storing and retrieving information in memory is not significantly more as found in VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The  steps of “memory to a control unit of a machine tool to control the machine tool to process the workpiece” just generic controlling process steps, performed by the generic control unit in the computer, which not significantly more.
The machine tool just a generic devices. The Tool can be more specific, then just a machine tool.
Claim 1 does not direct to any practical application, the claim just defining field of use for determination of residual stress and do not tied to any particular device.

Under step 2B
 Claim 1 comprises the “memory to a control unit of a machine tool to control the machine tool to process the workpiece” just generic controlling process steps, performed by the generic control unit in the computer, which not significantly more.
 The claim 1 also comprises generic sensors and generic workpiece, which is do not makes the claims significantly more than the abstract idea.

The Outputting steps just data obtaining and output data, which is insignificant extra solution activity outputting data.
As, well the Claims comprises other additional steps as the “storing the plurality of the processing parameter” which is not significantly more since it is claimed at a high level of generality.  Storing and retrieving information in memory is not significantly more as found in VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The Claim 1 comprises the ”preprocessor” these are merely a generic pieces of the computer. The general computer does not make the claims significantly more than the abstract idea. All of these additional elements are generic computer and generic components of the computer, which are in light of Alice, as not being significantly more.
All claim 1 comprises an abstract idea, except the step of “acquiring a residual stress… of a workpiece by a sensor”, which are insignificant extra solution activity of gathering/obtaining data. The “sensors” just generic sensor. The gathering  data by sensor do not make the claims significantly more than the abstract idea.

 The steps of  “acquiring a residual stress…” just well-known, routine and conventional steps of obtaining data in the relevant art as evidence provide by the Noe at.al.,  (US Pat. 6448764), Col. 4, lines 26-50, Mazumder at.al., (US Pub.20070205184), Fig. 3,  para [0071] and Wang at.al.,  (US Pub.20190106613), para [0056], [0066]].

The depended claims 4, 7 and 8 are merely extend the details of the abstract idea of mathematical concepts.
The Claims 2, 3 and 6,  just additionally describes type of data.
The Claim 5, 9, 10 and 1 just additionally describes the obtaining data.
Thus claims 1-11 are patent ineligible under 35 USC 101.

Examiner note regarding the prior art of the record:
           Regarding Claim 1:  Ren at.al.,(CN106897484A) hereinafter Ren discloses a method for obtaining a high-temperature alloy efficient low-stress grinding process parameter (see description, Abstract, Page 2, lines 22-42, for steps 1-4, Page 3, lines 16-27 for steps 2.1, 2.2, 2.3, 2.4, 2.5 and 2.6;  Page 3, lines 33-35 and Page 4, lines 1- 8 for steps 4.1-4.3; figure 1), comprising the following steps:

Step 1, establishing temperature alloy surface integrity grinding technology parameter domain,
according to the grinding technical parameters which in doing orthogonal test and high temperature alloy surface integrity the grinding technical parameters and surface integrity characteristic;
Step 2, establishing temperature alloy surface integrity grinding technology parameter domain,
according to the grinding technical parameters which in doing orthogonal test and high temperature alloy surface integrity the grinding technical parameters and surface integrity characteristic;
 specifically, Step 2.1, establishing the target function;
 Step 2.2, linearizing  processing target function in Step 2.1, and the target function converting into a solving the minimum value;
 Step 2.3, establishing a surface integrity of surface  grinding technology parameter control domain constraint; 
Step 2.4 constricting a surface roughness constraint; 
Step 2.5 establishing the surface microscopic restraint; 
Step 2.6, establishing the surface residual stress constraint;

Step 3, according to step 1 the grinding technical parameters for high temperature alloy surface integrity domain, in step 2 the target function and high-temperature alloy grinding technology parameter constraint condition, establishing high-temperature alloy low stress grinding technical parameter optimization model to obtain high temperature alloy low stress grinding technological parameter;

Step 4 verifying the high-temperature alloy and low stress grinding technical parameters in step 3, to obtain the final high temperature alloy low stress grinding technological parameter;
 Step 4.1, according to step 3, the high-temperature alloy and low stress grinding technology parameter to perform metal material removal rate and surface integrity test in unit time, and recorded as a first result;
 Step 4.2, selecting the grinding technical parameters for metal material removal rate and surface integrity test in unit time, and recording second result according to the grinding technology parameter domain of high temperature alloy surface integrity in step 1;
Step 4.3, comparing the first result with the second result, and when the metal material removal rate and the surface integrity feature in the first result is superior to the metal material removal rate and the surface integrity feature in the
second result, obtaining the final high-temperature alloy efficient low-stress grinding process parameter; otherwise, repeatedly performing Steps 1to the step 4, until the final high-temperature alloy efficient low-stress grinding technological  parameter. (equivalent to performing parameter inversion calculation).

The closest prior art does not disclose or render obvious steps of:

Claim 1 mainly differs from Ren in that: the specific processes of Steps (a)-(f) are different,
“ (a) acquiring, from a residual stress distribution curve, …extracting a characteristic index reflecting a residual stress distribution characteristic;
 (b) presetting initial values, obtaining an initial value of the characteristic index according to the initial values…and respectively fitting single-variable curves of each of the characteristic index over the respective processing parameters;
 ( c) setting expected vales of the characteristic index.. and assigning characteristic index increments corresponds to each of the processing parameters; and
 (d)  calculating characteristic index increments  based on combining the characteristic index with the fitted function to obtain the plurality of the processing parameters and outputting  the plurality of the processing parameters;
e) storing the plurality of the processing parameters and f) outputting the plurality of processing parameters …has a needed residual stress”.

Ren just disclose optimization model by controlling the “temperature” parameters with low stress.
Specifically Ren does not disclose the controlling the plurality processing parameters for achieving the specific result of changing the values (increasing/decreasing) in the residual stress of the workpiece.

 Kun Huang et.al., “Experimental investigation of the application of parameter inversion for residual stress adjustment in five-axis milling using an annular cutter” hereinafter Huang disclose on page 3235, Table 1, where tested values for each machining parameter: feed rate, cutting speed…depth of cut and Table 2 cutting conditions and corresponding residual stresses, where average residual stress for the reference machining parameters (after removal of the maximum and minimum values): H(a10, a20, a30, a40, a50, a60) = (5.24 + 3.89 + 2.46 + 7.92)/4 = 4.88 MPa.
 Para 2.1, where reference values for the input parameters and fitting curves for the
input parameters with the residual stress should be determined. For the five-axis milling in this study, there are six input machining parameters: the feed rate, cutting speed, front obliquity, side dip angle, residual height, and depth of cut. When the cutting tool and workpiece material are unchanged, the residual stress can be determined using these six machining parameters.
 See Page 3237, Para 2.2, where linear inversion for adjustment of five-axis milling-induced residual stress- “the five-axis milling in this study, the six input parameters of cutting speed, front obliquity, side dip angle, feed rate, depth of cut, and residual height are represented by A1, A2, A3, A4, A5, and A6, respectively. Their reference values are represented by a10, a20, a30, a40, a50, and a60, respectively. The corresponding reference residual stress is represented by H(a10, a20, a30, a40, a50, a60). Changes in the residual stress caused by changes in the input parameters are represented”.
Huang disclose mostly steps of claim 1, but Huang publication date (March 2019) is after filing date of Foreign Priority of the instant Application, which is 06/28/217. Therefore, the Huang can’t be use for rejection of the current Application.

El-Axir “A method of modeling residual stress distribution in turning for different materials” hereinafter El-Axir  disclose the effect of machining parameters on maximum residual
stress and determines both the location and depth of this maximum residual stress (Abstract).
 Table 2 shows summary of matching conditions, the plurality parameters, cutting speed, tensile strength, and different levels in code form.
El-Axir disclose the experimental model which has the capability of predicting residual stress profile for five different materials (different chemical composition).

Xiaohui disclose residual stresses calculation models… optimizing the processing parameters (improving the cutting speed and decreasing the cutting depth) during high-speed milling, not only we can get a high removal rate and receive a distribution of equably surface residual stresses, but also a slowing down trend of in-depth residual stress can be obtained (Abstract).
See, Page 119, where the relationship between milling efficiency and quality, the
optimal ratio of processing parameters are set as Table 1… in Table 1 by comparing case 1 and case 5, it can be observed that as the cutting speed increasing the tangential force dropped by nearly 56%. And normal force has the slightly decrease trend…the tangential forces of other experimental cases also decrease as cutting speed rising. The method of improving speed and decreasing cutting depth…(Page 119, lines 13 and 14, 18-23);
On page 120, Table 1 representing the case 1-5, with different paraments of milling processing , cutting forces, others, and Fig.1 and 2, shown the corresponding residual stress distribution in horizontal-vertical directions.
 Xiaohui disclose the acquiring a residual stress distribution curves (Figures 1 and 2) and corresponding different parameters sets for cases 1-5 (Table 1); the parameters from different experimental cases the increasing/decreasing some parameters.
The Xiaohui control the improvement speed and decreasing cutting depth. In some cases the residual stress is changing in depth (case 2), other cases is more flat.

But Xiaohui does not disclose the calculating characteristic index increments determine  difference of characteristic index of processing parameters and initial values.
The Xiaohui does not disclose the calculating the processing parameters based on the 
 the change (increasing/decreasing amount) the residual stress.

Therefore, the closest prior art of the record does not teach or render obvious steps of:

“(d) transmitting the initial value H (a10, a20,…, ai0,…an0 ) of the characteristic index, the fitted function Drs(Ai) of the characteristic index, the characteristic index Drs, and each of the characteristic index increments DDrsAi to a microprocessor through a input interface, the microprocessor obtaining respective characteristic index Drs corresponding to each of the processing parameters Ai, according to relation formulas (i), (ii) and (iii),

    combining the characteristic index Drs with the fitted function Drs(4,) to obtain the plurality of the processing parameters 4,, and outputting the plurality of the processing parameters 4,, wherein the relation formulas (i), (ii) and (iii) are

DDrsAi = Drs(Ai)— H (a10, a20,…, ai0,…an0 )  (i) 

    PNG
    media_image1.png
    50
    134
    media_image1.png
    Greyscale
(ii)
DDrs =  ADrs - H (a10, a20,…, ai0,…an0 )  (iii);
(e) storing the plurality of the processing parameters Ai output from the microprocessor to memory;
(f) outputting the plurality of the processing parameters A, in the memory to a control unit of a machine tool to control the machine tool to process the workpiece, so the processed surface layer of the workpiece has a needed residual stress.”

Claims 2-11 are not rejected under 102/103 rejection due to their dependency on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. I. Lazoglu et.al., “An enhanced analytical model for residual stress prediction in machining”.
2. Guo (US Pub.20140050942), Fig. 3;
3. Scott (US Pub.20160369567), para [0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862